NOYES, Circuit Judge
(after stating the facts as above). Both alternatives in this case seem to lead to the same result. If the Senff were not the burdened vessel, it is not apparent how shé was in fault. Stopping and reversing when the Zouave was seen was undoubtedly the proper way to obey the signals and avoid a collision, and the testimony does hot warrant a finding that there was negligence in failing to see the Zouave sooner. If, on the other hand, the Senff were the burdened vessel, the same course was proper to keep out of the way of the Zouave. The latter as the privileged vessel was the one at fault because she reversed her engines and slowed down instead of holding her speed. We think the District Judge fully warranted in saying that “that slowing probably brought about the collision.”
The libelant, however, contends that the Senff as the burdened vessel was at fault for unnecessarily misleading the Zouave. This contention is based upon the theory that the- Senff should have 'seen the -Zouave while quite a long distance away and, instead of holding her course and stopping, should have ported her helm and thus have indicated clearly her intention to avoid the Zouave. But with the car float alongside and projecting ahead and the vessels as near as we think' the weight of testimony places them, we are by no means satisfied that this would have been the wisest course for the Senff to take to avoid a collision, and her failure to take it cannot be regarded as unnecessarily misleading the Zouave.
The libelant also contends that the stopping and backing of thé Zouave was not a fault but an'error in extremis. It is, of course, true as stated in The Oregon, 158 U. S, 186, 204, 15 Sup. Ct. 804, 812, 39 L. Ed. 943 — from which the libelant quotes — that “when the master of a vessel is confronted with a sudden peril caused by the action of another vessel so that he is justified in believing that collision is inevitable,” his error in the exercise of his best judgment will not be regarded as a fault. But we think there is nothing in the present case calling for the application of this principle. We perceive no sudden peril into which the master of the Zouave was led by the action of the Senff.
The decree of the District Court is affirmed with costs.